                                                                                                           FILED
                                                                                                  2021 Jun-21 PM 01:21
                                                                                                  U.S. DISTRICT COURT
                                                                                                      N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               WESTERN DIVISION

DOROTHY BROWN, et. al.,                        }
                                               }
       Plaintiffs,                             }
                                               }
v.                                             }       Case No.: 7:21-CV-00175-RDP
                                               }
FORD MOTOR COMPANY,                            }
                                               }
       Defendant.                              }

                                  MEMORANDUM OPINION

       This matter is before the court on Plaintiffs Dorothy Brown, Ralph Leslie, and Dennis

King’s Motion for Remand. (Doc. # 5). In that Motion, under 28 U.S.C. § 1447(c), Plaintiffs have

moved to remand this case, which was originally filed in state court against Defendant Ford Motor

Company (“Ford”). For the reasons stated below, Plaintiffs’ motion to remand this case to the

Circuit Court of Tuscaloosa County, Alabama is due to be granted.

I.     Factual and Procedural Background

       Plaintiffs jointly filed this action and each one alleges that in 2015 or 2016 he or she

purchased a Ford F-250, F-350, or F-450 “Super Duty” truck manufactured between 2011 and

2017 equipped with a “Power Stroke” diesel engine (“the vehicle” or “the vehicles”). (Doc. # 1-1

at 5, 9). Ford marketed those vehicles as using “diesel engine … technology and innovative Ford

strategies to meet the latest federal emissions standards.” (Id. at 5). Ford also marketed the vehicles

as reducing nitrogen oxide emissions by over 80% (compared to older models) and as being the

“cleanest Super Duty diesel ever.” (Id.).

       But, according to Plaintiffs, the vehicles were defective. Plaintiffs claim that, contrary to

Ford’s marketing, the vehicles emit nitrogen oxide pollution in excess of applicable emission
standards. (Id. at 7). Plaintiffs further allege that the vehicles were equipped with defective “CP4”

fuel injection pumps that failed prematurely because those pumps were formulated for use of

European diesel fuel and not American diesel fuel. (Id. at 8). With these allegations in mind, on

December 29, 2020, Plaintiffs filed suit in the Circuit Court of Tuscaloosa County, Alabama. (Doc.

# 1-1). Plaintiffs assert claims under state law and the federal Magnuson-Moss Warranty Act

(“MMWA”). (Id. at 14-21). Plaintiffs’ state law claims include breach of contract, breach of

express and implied warranties, and fraud. (Id. at 15-20). As a remedy for Ford’s alleged

malfeasance, Plaintiffs request compensatory damages, damages under Alabama statute and the

MMWA, damages for fraud or deceptive trade practices, pre-judgment interest, and punitive

damages. (Id. at 20-21). Although the amount of damages claimed by category are unspecified

(except as related to Plaintiffs’ MMWA claims), the Complaint included the following language

limiting Plaintiffs’ total recovery:

        Plaintiffs do not seek more than $74,900.00 per Plaintiff. Plaintiffs further limit any
        and all recovery under the Magnuson Moss Act to a sum total of less than
        $49,000.00, attorney’s fees awarded under the Magnuson Moss Act and costs of
        this Action. To be clear Plaintiffs are limiting their recovery under the Magnusson
        [sic] Act to an amount of less than or equal to $16,333.33 for each Plaintiff.

(Id. at 21).

The complaint was served on Defendant on January 6, 2021. (Doc. # 1). Defendant filed a timely

notice of removal on February 5, 2021, based on diversity and federal question jurisdiction. (Id.).

        On February 18, 2021, Plaintiffs filed a Motion for Remand. (Doc. # 5). That Motion

contained language echoing the limiting language in the Complaint: Plaintiffs again limited their

MMWA claims to a total of $49,000. (Id. at 1). And, Plaintiffs again stipulated that their total

recovery was limited to $74,900. (Id. at 3).




                                                  2
        Defendant submitted a response on March 1, 2021. (Doc. # 6). Defendant argues that the

amount in controversy is clearly exceeded such that the court has federal question jurisdiction

under the MMWA and makes a similar amount-in-controversy argument for purposes of diversity

jurisdiction under 28 U.S.C. § 1332. (Id. at 1-2). Defendant also contends that Plaintiffs’ request

for emotional, mental, and punitive damages are sufficient for the court to find that Plaintiffs’

damage claims exceed the jurisdictional threshold. (Id. at 6). Further, Defendant maintains that

Plaintiffs’ clause limiting their damages is legally insufficient because it merely “approximates a

limit on their damages” instead of containing “a statement that they are not entitled to more, and

in fact will never accept more.” (Id. at 8 (alterations in original)).

II.     Jurisdictional Analysis

        Federal courts are courts of limited rather than general jurisdiction. Aldinger v. Howard,

427 U.S. 1, 15 (1976). “A motion to remand [a] case on the basis of any defect other than lack of

subject matter jurisdiction must be made within 30 days after . . . notice of removal under section

28 U.S.C. § 1446(a) [is filed].” 28 U.S.C. § 1447(c). And, “[i]f at any time before final judgment

it appears that the district court lacks subject matter jurisdiction, the case shall be remanded.” Id.

While it is true that a district court may rely on “reasonable deductions, reasonable inferences, or

other reasonable extrapolations[,]” in determining whether a complaint meets the amount-in-

controversy requirement, such deductions and inferences must be based on actual evidence as

opposed to pure conjecture. Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 754 (11th Cir. 2010).

        Where a case is removed from state to federal court, “[t]he removing party bears the burden

of proof regarding the existence of federal subject matter jurisdiction.” City of Vestavia Hills v.

Gen. Fid. Ins. Co., 676 F.3d 1310, 1313 (11th Cir. 2012); Dudley v. Eli Lilly and Co., 778 F.3d

909, 913 (11th Cir. 2014). And, in the context of a motion for remand, the party opposing remand




                                                   3
has the burden to establish that removal was proper. See Triggs v. John Crump Toyota, Inc., 154

F.3d 1284, 1287 n.4 (11th Cir. 1998). Though the burden on the defendant is heavy, the removing

defendant is “not required to prove the amount in controversy beyond all doubt or to banish all

uncertainty about it.” Pretka, 608 F.3d at 754. But, “[b]ecause removal jurisdiction raises

significant federalism concerns, federal courts are directed to construe removal statutes strictly”

so that “all doubts about jurisdiction should be resolved in favor of remand to state court.” Univ.

of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 411 (11th Cir. 1999); see Newman v. Spectrum Stores,

Inc., 109 F. Supp. 2d 1342, 1345 (M.D. Ala. 2000) (citation omitted) (“Because federal court

jurisdiction is limited, the Eleventh Circuit favors remand of removed cases where federal

jurisdiction is not absolutely clear.”).

        Because, in removing this case, Defendant has invoked diversity jurisdiction under 28

U.S.C. § 1332 and federal question jurisdiction under the MMWA, the court will address these

arguments in turn after first discussing the proper standard of review.

        A.      Standard of Review

        Plaintiffs assert that because they expressly limited their claims to less than the

jurisdictional amounts in controversy, for the court to retain jurisdiction, Defendant must prove to

a “legal certainty” that their claims would yield a recovery greater than jurisdictional amount in

controversy. (Doc. # 5 at 4). Defendant, however, maintains that the court must apply a lower

“preponderance of the evidence” standard. (Doc. # 6 at 12). A careful review of the relevant case

law reveals that Plaintiffs’ position is correct.

        The right to remove for subject matter jurisdiction must be balanced against the principle

that the plaintiff is the master of her complaint. Burns v. Windsor, 31 F.3d 1092, 1095 (11th Cir.

1994). A defendant’s right to remove is not on equal footing with a plaintiff’s right to choose his




                                                    4
forum. See id. Although there is always a presumption favoring remand because of this disparity,

that presumption is “significantly bolstered where . . . the complaint expressly limits the recovery

to an amount below the jurisdictional minimum.” Kline v. Avis Rent A Car Sys., Inc., 66 F. Supp.

2d 1237, 1239 (S.D. Ala. 1999) (citing Burns, 31 F.3d at 1097).

       The Eleventh Circuit has held that clauses expressly limiting the damages sought by

plaintiffs, often referred to as ad damnum clauses, “deserve[] deference and a presumption of truth”

and that if a plaintiff chooses to include such a clause, courts should “not assume—unless given

reason to do so—that plaintiff’s counsel has falsely represented, or simply does not appreciate, the

value of his client’s case.” Burns, 31 F.3d at 1095. Under this line of case law, where such an

express limitation exists, the court must remand unless the defendant can prove to a legal certainty

that the amount in controversy exceeds $75,000. See Kline, 66 F. Supp. at 1239. The same legal

certainty standard applies to express limitations in MMWA cases. See Carstarphen v. River Birch

Homes, Inc., CIV.A. No. 07-0055-WS-M, 2007 WL 841737, at *2 (S.D. Ala. Mar. 15, 2007).

However, “where jurisdiction is based on a claim for indeterminate damages, the . . . ‘legal

certainty’ test gives way, and the party seeking to invoke federal jurisdiction bears the burden of

proving by a preponderance of the evidence that the claim on which it is basing jurisdiction meets

the jurisdictional minimum.” Federated Mut. Ins. Co. v. McKinnon Motors, 329 F.3d 805, 807

(11th Cir. 2003) (citing Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353, 1356-57 (11th Cir.

1996), abrogated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069, 1072-77 (11th

Cir. 2000)).

       Citing Pretka v. Kolter City Plaza II, Inc, 608 F.3d 744 (2010), Defendant asserts that the

court should apply a preponderance of the evidence standard when reviewing Plaintiffs’ Motion

to Remand. (Doc. # 5). Defendant argues that, similar to the defendant in Pretka, (1) it has provided




                                                 5
some evidence that the amount in controversy exceeds the jurisdictional minimum and (2) it

removed this case under the first paragraph of § 1446(b) (instead of the second paragraph of

§ 1446(b)). (Doc. # 6 at 9-12). Neither argument is convincing.

        First, Pretka did not overturn the weight of Eleventh Circuit precedent holding that the

legal certainty test should be applied to a plaintiff’s express damages limitation — Pretka instead

dealt with the proper standard of review when “the plaintiff has not pled a specific amount of

damages.” 608 F.3d at 752; see Lowery v. Alabama Power Co., 483 F.3d 1184, 1209 (11th Cir.

2007) (applying the preponderance of the evidence standard “to a situation, as here, where the

court has only naked pleadings to consider.” (footnote omitted)); Burns, 31 F.3d at 1095

(“Considering the specific nature of plaintiff’s damage claim, we conclude that, to avoid a remand,

defendant must prove to a legal certainty that plaintiff’s counsel has, in effect [falsely assessed the

value of the case or incompetently assessed the value of the case].”). Because Plaintiffs included

an ad damnum clause in their Complaint, Pretka’s standard of review analysis is simply not

pertinent here.

        Second, Pretka’s differentiation between first and second paragraph removal cases is only

relevant with regard to the “limits the removal statute places on the types of evidence that may be

used by a defendant that removes the case.” 608 F.3d at 758. Because this case involves an express

limitation within the four corners of the complaint and does not require the court to determine what

types of evidence may be relied on by Defendant, Pretka is entirely inapposite on this issue.

Accordingly, as Plaintiffs’ Complaint expressly limits their recovery to below the amounts in

controversy under both § 1332 and the MMWA, the court finds the legal certainty standard is

appropriately applied here.1


        1
          The court acknowledges that district courts in the Eleventh Circuit have often and understandably struggled
with the proper standard of review for motions to remand. See Heath v. ILG Techs., LLC, 2020 WL 6889164, at *3


                                                         6
         B.       Amount in Controversy Under 28 U.S.C. § 1332

         To assert diversity jurisdiction in removing an action, the removing party must show that

no plaintiff is a citizen of the same state as any defendant -- that is, there is complete diversity

between the parties -- and that the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a).

To be clear, the parties are completely diverse; the only dispute here is whether the amount in

controversy exceeds $75,000. Defendant argues that the amount in controversy is greater than

$75,000 because (1) Plaintiffs’ express limitation is legally insufficient and (2) Plaintiffs’ claims

for unspecified emotional, mental, and punitive damages exceed the jurisdictional threshold. (Doc.

# 6 at 2-9). But, both arguments are unpersuasive for the same tautological reason — Plaintiffs

properly and explicitly limited their recoverable damages to below $75,000.

         Defendant maintains that Plaintiffs’ express limitation of damages is an “insufficient” and

“halfhearted disclaimer.” (Doc. # 6 at 9). Yet, Defendant never fully clarifies why Plaintiffs’

limitation is legally insufficient other than to assert that Plaintiffs failed to include a statement that

they are not “entitled to more, and in fact will never accept more” than the amount in controversy.

(Doc. # 6 at 8). To ensure that a state case cannot be removed, all that a plaintiff must do is include

in his or her complaint a “formal[] and express[] disclaimer” that “categorically state[s] that

plaintiff will never accept more [than the amount in controversy].” See Smith v. State Farm Fire

& Cas. Co., 868 F. Supp. 2d 1333, 1335 (N.D. Ala. 2012); Wright & Miller, 14A Federal Practice

and Procedure § 3702 (“[T]he plaintiff is the master of the statement of his claim . . . if the plaintiff

chooses to ask for less than the jurisdictional amount in a state court complaint, absent a showing


(N.D. Ga. Nov. 24, 2020) (citations omitted) (“This Court notes that district courts across the Eleventh Circuit have
struggled to apply these standards uniformly.”); Smith v. GEICO General Ins. Co., 2019 WL 9467927, at *5 n.4 (M.D.
Fla. Jan. 11, 2019) (“The Court recognizes a ‘flux’ within the Eleventh Circuit over the proper application of Lowery’s
‘unambiguously establish’ standard versus the ‘preponderance of the evidence’ standard.”). Ultimately, however, even
if applying preponderance of the evidence standard were appropriate, the court would reach the same result with regard
to Plaintiff’s Motion to Remand. (Doc. # 5). That is, Defendant has failed to show the court has jurisdiction even under
a preponderance of the evidence standard.


                                                           7
of bad faith only the sum actually demanded is in controversy even though the pleader’s motivation

is to defeat removal.”).2 Contrary to Defendant’s argument, Plaintiffs’ Complaint contains such

language. (See Doc. # 1-1 at 19) (“Plaintiffs do not seek more than $74,900.00 per Plaintiff.”).

Accordingly, because Plaintiffs properly limited their language to below the amount in controversy

and because Defendant has provided no evidence that could satisfy the legal certainty standard,

this court cannot exercise jurisdiction under 28 U.S.C. § 1332.3 See Holmes v. Kabco Builders,

Inc., 2007 WL 841686, at *2 (S.D. Ala. Mar. 15, 2007) (“Where, as here, a plaintiff specifically

pleads a damages amount below the jurisdictional threshold, the Eleventh Circuit has found that

such a pleading deserves deference and a presumption of truth.” (citation and internal quotation

marks omitted)).

         C.       Amount in Controversy Under the MMWA

         The above analysis does not end the jurisdictional inquiry because Defendant also asserts

this case was properly removed to federal court based on Plaintiffs’ MMWA claims.

         Federal courts have jurisdiction over MMWA claims (and any pendent claims under 28

U.S.C. § 1367) if the amount in controversy of those claims, calculated by combining all the

MMWA claims filed in the suit, is greater than $50,000. 15 U.S.C. § 2310(d)(3)(B); Oliver v.

Homes of Legend, Inc., 2000 WL 1092130, *1 n.2 (M.D. Ala. Apr. 17, 2000) (“A[n] [MMWA]

claim brought by an individual plaintiff supports federal jurisdiction only if the amount in



         2
           It is generally accepted that although ad damnum clauses are not necessary to prevent removal, they are
usually sufficient to do so. See Krikorian v. Ford Motor Company, 2019 WL 7042939, at *4 (S.D. Ala.) (listing cases
holding the same). But see Seckel v. Travelers Home & Marine Ins. Co., 2013 WL 360421, at *2 (N.D. Ala. Jan. 29,
2013).
         3
           The plain language of this express limitation also applies to Plaintiffs’ claims for emotional, mental, and
punitive damages. (Doc. # 1-1 at 19). Thus, the existence of Plaintiffs’ claims for emotional, mental, and punitive
damages do not deprive this court of jurisdiction. See, e.g., Banks v. Social Service Coordinators, Inc., 2010 3947041
(N.D. Ala. Oct. 6, 2010) (remanding on account of an ad damnum clause limiting all damages -- including punitive
damages -- to less than $74,900).


                                                          8
controversy is at least $50,000.”). The Eleventh Circuit has clarified that in calculating the amount

in controversy for MMWA purposes, the total only includes damages arising out of the MMWA

violation (or violations). See Ansari v. Bella Automotive Group, Inc., 145 F.3d 1270, 1272 (11th

Cir. 1998) (“We are also [in] agreement with the Fifth Circuit that the amount in controversy for

purposes of [the MMWA] does not include damages flowing from any pendent state law claim

brought by a plaintiff.” (citations omitted)). In other words, to calculate the amount in controversy

for MMWA purposes, the damages of the MMWA claims are aggregated but damages related to

non-MMWA claims are ignored.

         According to Defendant, the estimated value of Plaintiffs’ MMWA claims is, at most,

$82,907.40, calculated by subtracting the current value of each vehicle (approximated by Carfax

reports) from the purchase price of each vehicle and then aggregating those sums together.4 (Doc.

# 6 at 7). Because “the combined ‘loss’ sustained by Plaintiffs … [is] above the $50,000 required

for federal question jurisdiction under [the MMWA],” Defendant asserts that the court has

jurisdiction over this action. (Doc. # 6 at 7).

         However, the ad damnum clause in Plaintiffs’ Complaint extended to their MMWA claims

and operates to limit their combined recovery under the MMWA to less than $49,000. (Doc. # 1-

1 at 21) (“Plaintiffs further limit any and all recovery under the [MMWA] to a sum total of less



         4
             Defendant asserts this methodology is flawed and that the value of Plaintiffs’ MMWA claims may be lower.
(Doc. # 6 at 7). However, to calculate the amount in controversy for an MMWA claim, courts must “resort to state
law . . . in determining the applicable measure of damages.” MacKenzie v. Chrysler Corp., 607 F.2d 1162, 1166 (5th
Cir. 1979). And, under Alabama law, damages recoverable under a breach of warranty claim are measured by “the
difference . . . between the value of the goods accepted and the value they would have had if they had been as
warranted,” though “any incidental and consequential damages . . . may also be recovered.” Ala. Code § 7-2-714(2)-
(3). Essentially, the amount in controversy of an MMWA claim, filed in Alabama, “equals the difference between the
original purchase price of the [product] and the value of the [product] in its present state, with that figure reduced
additionally by the value of plaintiff's beneficial use of the [product] in the interim.” Carstarphen, 2007 WL 841737,
at *4. Using a Carfax report is an acceptable method of estimating the current value of a vehicle in this context. See,
e.g., Brown v. Ford Motor Co., 2019 WL 4072404, at *3 (N.D. Ala. Aug. 28, 2019) (calculating the plaintiff’s MMWA
damages as the difference between the purchase price of approximately $44,000 and a Carfax report showing a present
value of $29,480).


                                                          9
than $49,000.00. … To be clear Plaintiffs are limiting their recovery under the [MMWA] to an

amount of less than or equal to $16,333.33 for each Plaintiff.”). Defendant does not explain why

Plaintiffs’ ad damnum clause should be any less binding with regard to Plaintiffs’ MMWA claims

than with regard to Plaintiffs’ other claims. Nor does Eleventh Circuit case law, binding on this

court, indicate ad damnum clauses should be treated differently in the context of MMWA claims.

See Burns, 31 F.3d at 1095 (stating that an ad damnum clause, when it is specific and in a pleading

signed by a lawyer, deserves deference and a presumption of truth.”); Carstarphen, 2007 WL

841737, at *2 (applying Eleventh Circuit case law to an MMWA claim subject to an ad damnum

clause and concluding that “the central battleground … is whether defendants have met their

burden of proving to a legal certainty that [plaintiff] could not permissibly recover less than

$50,000 on her MMWA cause of action”).

        Further, Defendant has not established a legal certainty (or even, for that matter, a

preponderance of the evidence) that Plaintiffs’ MMWA claims are greater than $50,000. In

estimating Plaintiffs’ damages at $82,907.40, Defendant does not take into account that Plaintiffs’

MMWA claims must be reduced “by the value of [Plaintiffs’] beneficial use of the [vehicles] in

the interim.” Carstarphen, 2007 WL 841737, at *4. Between Plaintiffs’ filing of the Complaint in

2021 and their earlier purchase of the vehicles in 2015 and 2016, Plaintiffs each used their vehicles

for approximately five years. Taking this beneficial use into account, the value of Plaintiffs’

MMWA claims is likely substantially below $50,000.

        Because Plaintiffs properly limited their MMWA damages to below $49,000 through use

of an ad damnum clause and Defendant has not proven to a legal certainty that the value of

Plaintiffs’ MMWA claims is greater than $50,000, the court cannot exercise federal question

jurisdiction.




                                                 10
IV.    Conclusion

       For the reasons stated above, the court finds that it lacks subject matter jurisdiction over

the claims in this case.

       A separate order will be entered remanding this case.

       DONE and ORDERED this June 21, 2021.



                                             _________________________________
                                             R. DAVID PROCTOR
                                             UNITED STATES DISTRICT JUDGE




                                               11
